DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 2/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,317,293 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor, comprising a junction diode including a cathode and an anode, the cathode being electrically coupled to the first input; a reference capacitor electrically coupled to the first input; an operational amplifier including an inverting input and a non-inverting input; wherein the inverting input is electrically coupled to the anode, and the non-inverting input is electrically coupled to the reference capacitor (claim 1).
A device, comprising a first capacitor electrically coupled to the cathode of the first diode; an operational amplifier including an inverting input and a non-inverting input; wherein 
A device, comprising a reference capacitor having a second capacitance that is substantially independent of temperature; and circuitry configured to generate an output signal that indicates a temperature of the junction diode, the output signal being generated based on a comparison between the first capacitance and the second capacitance (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/9/21